Case 1:86-cr-01124-JFK Document 59 Filed 02/12/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

 

The Silvio J. Molla Building
One Saint Andrew's Plaza
New York, New York 10007

February 12, 2020

By ECF and Hand Delivery

 

RECEIVED

 

The Honorable John F. Keenan
United States District Judge
Southern District of New York FER 19 2020
Daniel Patrick Moynihan Courthouse )

500 Pearl Street
New York, New York 10007 JUDGE KEENAN’S CHAMBERS

 

 

 

 

 

Re: United States v. Enrique Rivera, 86 CR 1124 (JFK)
Dear Judge Keenan,

The Government respectfully submits this letter to request pursuant to Federal Rule of
Criminal Procedure 35(a) that the Court correct a “clear error” in the sentence imposed against the
defendant, which the Government did not perceive at the sentencing on February 5, 2020. In
particular, following the sentencing, the Government identified that 18 U.S.C. § 3583, which
authorizes a term of supervised release where a term of imprisonment is imposed, did not come
into effect until November I, 1987, after the offense conduct with which the defendant was charged
and convicted in this case had ended. For that reason, the sentence imposed against the defendant
insofar as it includes a term of three years’ supervised release is an illegal sentence reflecting a
“clear error,” which the Court may correct on or before February 18, 2020 by striking that term of
supervised release, a correction to which the defendant consents and which the United States
Probation Office recommends.

Typ CEL. $tin fw hed
va lore OF « deags eg tet gl. fc. Respectfully,

edge, 02 PEVohe GEOFFREY S. BERMAN
United States Attorney

“ gt beg.
ee Jj. >”) bp bn Dinca —
Feb OG I] LL8 EA py: 0) mar Sof Wright

"Thomas John Wright

Assistant United States Attorney
(212) 637-2295

 

 

 

HUSDC SDNY
Y DOCUMENT |
BLECTRONICALLY FILED} f
1 DOC #: }

DATE FILED: _ 2-12-20

cc: Jineen Forbes (United States Probation Office) (by email)
John M. Hillenbrecht (DLA Piper LLP) (by ECF)
Jessica A. Masella (DLA Piper LLP) (by ECF)
Jessica Wright (DLA Piper LLP) (by ECF)

 
  
  

 

 

 

 

 
